 



Exhibit 10.4
BLACK BOX CORPORATION
1992 STOCK OPTION PLAN
(As Amended through August 9, 2005)
     I. PURPOSES
     BLACK BOX CORPORATION (the “Company”) desires to afford certain of its key
employees and the key employees of any subsidiary corporation or parent
corporation of the Company now existing or hereafter formed or acquired who are
responsible for the continued growth of the Company an opportunity to acquire a
proprietary interest in the Company, and thus to create in such key employees an
increased interest in and a greater concern for the welfare of the Company and
its subsidiaries.
     The Company, by means of this 1992 Stock Option Plan as originally approved
on November 11, 1992, and as further amended on May 10, 1994, August 9, 1994,
August 7, 1995, August 12, 1996, August 13, 1997, February 3, 1998, August 10,
1998, August 10, 1999, August 8, 2000, August 23, 2001, August 15, 2002,
August 12, 2003, August 10, 2004, March 15, 2005, May 4, 2005 and August 9, 2005
(the “Plan”), seeks to retain the services of persons now holding key positions
and to secure the services of persons capable of filling such positions.
     The stock options (“Options”) and stock appreciation rights (“Rights”)
offered pursuant to the Plan are a matter of separate inducement and are not in
lieu of any salary or other compensation for the services of any key employee.
     The Options granted under the Plan are intended to be either incentive
stock options (“Incentive Options”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), or options that do not
meet the requirements for Incentive Options (“Non-Qualified Options”), but the
Company makes no warranty as to the qualification of any Option as an Incentive
Option.
     II. AMOUNT OF STOCK SUBJECT TO THE PLAN; PER PERSON LIMITATION
     The total number of shares of common stock of the Company which may be
purchased or acquired pursuant to the exercise of Options or Rights granted
under the Plan shall not exceed, in the aggregate, 9,200,000 shares of the
authorized common stock, $.001 par value per share, of the Company (the
“Shares”), such number subject to adjustment as provided in Article XII hereof.
Shares that are the subject of Rights and related Options shall be counted only
once in determining whether the maximum number of Shares that may be purchased
or awarded under the Plan has been exceeded. No person may receive Options or
Rights under the Plan for more than 500,000 Shares in any given fiscal year.
     Shares acquired under the Plan may be either authorized but unissued Shares
or Shares of issued stock held in the Company’s treasury, or both, at the
discretion of the Company. If and to the extent that Options or Rights granted
under the Plan expire or terminate without having been

 



--------------------------------------------------------------------------------



 



exercised, the Shares covered by such expired or terminated Options or Rights
shall again become available for award under the Plan.
     Except as provided in Article XIX and subject to Article II, the Company
may, from time to time during the period beginning on the date on which the
Company consummates an underwritten initial public offering of Shares (the
“Effective Date”) and originally ending on November 30, 2002 but amended to end
on November 30, 2012 (the “Termination Date”), grant to certain key employees of
the Company, or of any subsidiary corporation or parent corporation of the
Company now existing or hereafter formed or acquired, Incentive Options and/or
Non-Qualified Options and/or Rights under the terms hereinafter set forth.
     Provisions of the Plan that pertain to Options or Rights granted to an
employee shall apply to Options, Rights or a combination thereof.
     As used in the Plan, the term “subsidiary corporation” and “parent
corporation” shall mean, respectively, a corporation coming within the
definition of such terms contained in Sections 424(f) and 424(e) of the Code.
     III. ADMINISTRATION
     The board of directors of the Company (the “Board of Directors”) shall
designate from among its members an option committee, which may be the
Compensation Committee of the Board of Directors (the “Committee”), to
administer the Plan. The Committee shall consist of no fewer than two members of
the Board of Directors, each of whom shall be a “disinterested person” within
the meaning of Rule 16b-3 (or any successor rule or regulation) promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). A
majority of the members of the Committee shall constitute a quorum, and the act
of a majority of the members of the Committee shall be the act of the Committee.
Any member of the Committee may be removed at any time either with or without
cause by resolution adopted by the Board of Directors, and any vacancy on the
Committee at any time may be filled by resolution adopted by the Board of
Directors.
     Subject to the express provisions of the Plan, the Committee shall have
authority, in its discretion, to determine the employees to whom Options or
Rights shall be granted, the time when such Options or Rights shall be granted,
the number of Shares which shall be subject to each Option or Right, the
purchase price or exercise price of each Option or Right, the period(s) during
which such Options or Rights shall become exercisable (whether in whole or in
part) and the other terms and provisions thereof (which need not be identical).
     Subject to the express provisions of the Plan, the Committee also shall
have authority to construe the Plan and the Options and Rights granted
thereunder, to amend the Plan and the Options and Rights granted thereunder, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of the Options (which need not be identical)
and Rights (which need not be identical) granted thereunder and to make all
other determinations necessary or advisable for administering the Plan. The
Committee also shall have the authority to require, in its discretion, as a
condition of the granting of any such Option or Right, that the employee agree
(i) not to sell or otherwise dispose of Shares acquired pursuant to the exercise
of such Option or Right for a period of six (6) months following the date of the

2



--------------------------------------------------------------------------------



 



acquisition of such Option or Right and (ii) that in the event of termination of
employment of such employee, other than as a result of dismissal without cause,
such employee will not, for a period to be fixed at the time of the grant of the
Option or Right, enter into any other employment or participate directly or
indirectly in any other business or enterprise which is competitive with the
business of the Company or any subsidiary corporation or parent corporation of
the Company, or enter into any employment in which such employee will be called
upon to utilize special knowledge obtained through employment with the Company
or any subsidiary corporation or parent corporation thereof. In no event will an
employee who is subject to the reporting requirements of Section 16(a) of the
Exchange Act be entitled to sell or otherwise dispose of any Shares acquired
pursuant to exercise of any such Options or Rights for a period of six
(6) months from the date of the acquisition of such Options or Rights.
Notwithstanding the foregoing, the Committee shall not have the authority to
reprice any outstanding Option or Right without stockholder approval.
     The determination of the Committee on matters referred to in this
Article III shall be conclusive.
     The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such legal counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company. No member or former member of
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any award of Options or Rights granted hereunder.
     IV. ELIGIBILITY
     Options and Rights may be granted only to key employees of the Company or
of any subsidiary corporation or parent corporation of the Company, except as
hereinafter provided, and shall not be granted to any officer or director who is
not also a key employee or to any member of the Committee. Any person who shall
have retired from active employment by the Company or a subsidiary corporation
or parent corporation thereof, although such person shall have entered into a
consulting contract with the Company or a subsidiary corporation or parent
corporation thereof, shall not be eligible to receive an Option or a Right.
     The Plan does not create a right in any employee to participate in the
Plan, nor does it create a right in any employee to have any Options or Rights
granted to him or her.
     V. OPTION PRICE AND PAYMENT
     The price for each Share purchasable under any Option granted hereunder
shall be such amount as the Committee shall, in its best judgment, determine to
be not less than one hundred percent (100%) of the fair market value per Share
at the date the Option is granted; provided, however, that in the case of an
Incentive Option granted to a person who, at the time such Option is granted,
owns shares of the Company or any subsidiary corporation or parent corporation
of the Company which possesses more than ten percent (10%) of the total combined
voting power of all classes of shares of the Company or of any subsidiary
corporation or parent corporation of the Company, the purchase price for each
Share shall be such amount as the Committee in its best judgment shall determine
to be not less than one hundred ten percent (110%) of the fair

3



--------------------------------------------------------------------------------



 



market value per Share at the date the Option is granted. In determining stock
ownership of an employee for any purposes under the Plan, the rules of Section
424(d) of the Code shall be applied, and the Committee may rely on
representations of fact made to it by the employee and believed by it to be
true.
     If the Shares are listed on a national securities exchange in the United
States (which, for purposes of this Article V, shall be deemed to include any
last sale reported over-the-counter market), on any date on which the fair
market value per Share is to be determined, the fair market value per Share
shall be deemed to be the average of the high and low quotations at which such
Shares are sold on such national securities exchange on the date such Option is
granted. If the Shares are listed on a national securities exchange in the
United States on such date, but the Shares are not traded on such date, or such
national securities exchange is not open for business on such date, the fair
market value per Share shall be determined as of the closest preceding date on
which such exchange shall have been open for business and the Shares shall have
been traded. If the Shares are listed on more than one national securities
exchange in the United States on the date on which the fair market value per
Share is to be determined, the Committee shall determine which national
securities exchange shall be used for the purpose of determining the fair market
value per Share.
     If a public market exists for the Shares on any date on which the fair
market value per Share is to be determined but the Shares are not listed on a
national securities exchange in the United States, the fair market value per
Share shall be deemed to be the mean between the closing bid and asked
quotations in the over-the-counter market for the Shares on such date. If there
are no bid and asked quotations for the Shares on such date, the fair market
value per Share shall be deemed to be the mean between the closing bid and asked
quotations in the over-the-counter market for the Shares on the closest date
preceding such date for which such quotations are available.
     If no public market exists for the Shares on any date on which the fair
market value per Share is to be determined, the Committee shall, in its sole
discretion and best judgment, determine the fair market value of a Share.
     For purposes of this Plan, the determination by the Committee of the fair
market value of a Share shall be conclusive.
     Upon the exercise of an Option granted hereunder, the Company shall cause
the purchased Shares to be issued only when it shall have received the full
purchase price for the Shares in cash or by certified check; provided, however,
that in lieu of cash, the holder of an Option may, if and to the extent the
terms of such Option so provide and to the extent permitted by applicable law,
exercise an Option (i) in whole or in part, by delivering to the Company shares
of common stock of the Company (in proper form for transfer and accompanied by
all requisite stock transfer tax stamps or cash in lieu thereof) owned by such
holder having a fair market value equal to the exercise price applicable to that
portion of the Option being exercised by the delivery of such Shares or (ii) in
part, by delivering to the Company an executed promissory note on such terms and
conditions as the Committee shall determine, at the time of grant, in its sole
discretion; provided, however, that the principal amount of such note shall not
exceed eighty percent (80%) (or such lesser percentage as would be permitted by
applicable

4



--------------------------------------------------------------------------------



 



margin regulations) of the aggregate purchase price of the Shares then being
purchased pursuant to the exercise of such Option. The fair market value of the
stock so delivered shall be determined as of the date immediately preceding the
date on which the Option is exercised, or as may be required in order to comply
with or to conform to the requirements of any applicable laws or regulations.
     VI. USE OF PROCEEDS
     The cash proceeds of the sale of Shares pursuant to the Plan are to be
added to the general funds of the Company and used for its general corporate
purposes as the Board of Directors shall determine.
     VII. TERM OF OPTIONS AND LIMITATIONS ON THE RIGHT OF EXERCISE
     Any Option shall be exercisable at such times, in such amounts and during
such period or periods as the Committee shall determine at the date of the grant
of such Option; provided, however, that an Incentive Option shall not be
exercisable after the expiration of ten (10) years from the date such Option is
granted; and provided further that, in the case of an Incentive Option granted
to a person who, at the time such Option is granted, owns stock of the Company
or any subsidiary corporation or parent corporation of the Company possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any subsidiary corporation or parent corporation of
the Company, such Option shall not be exercisable after the expiration of five
(5) years from the date such Option is granted.
     Except to the extent otherwise provided under the Code, to the extent that
the aggregate fair market value of stock for which Incentive Options are
exercisable for the first time by an employee during any calendar year (under
all stock option plans of the Company and of any parent corporation or
subsidiary corporation of the Company) exceeds one hundred thousand dollars
($100,000), such Options shall be treated as Non-Qualified Options. For purposes
of this limitation, (i) the fair market value of stock is determined as of the
time the Option is granted, and (ii) the limitation will be applied by taking
into account Options in the order in which they were granted.
     Subject to the provisions of Article XVIII, the Committee shall have the
right to accelerate, in whole or in part, from time to time, conditionally or
unconditionally, rights to exercise any Option granted hereunder.
     To the extent that an Option is not exercised within the period of
exercisability specified therein, it shall expire as to the then unexercised
part.
     In no event shall an Option granted hereunder be exercised for a fraction
of a Share.
     VIII. EXERCISE OF OPTIONS
     Options granted under the Plan shall be exercised by the optionee as to all
or part of the Shares covered thereby by the giving of written notice of the
exercise thereof to the Corporate Secretary of the Company at the principal
business office of the Company, specifying the number of Shares to be purchased
and specifying a business day not more than fifteen (15) days

5



--------------------------------------------------------------------------------



 



from the date such notice is given for the payment of the purchase price against
delivery of the Shares being purchased. Subject to the terms of Articles XIV,
XVI, and XVII, the Company shall cause certificates for the Shares so purchased
to be delivered to the optionee at the principal business office of the Company,
against payment of the full purchase price, on the date specified in the notice
of exercise.
     IX. STOCK APPRECIATION RIGHTS
     In the discretion of the Committee, a Right may be granted (i) alone,
(ii) simultaneously with the grant of an Option (either Incentive or
Non-Qualified) and in conjunction therewith or in the alternative thereto or
(iii) subsequent to the grant of a Non-Qualified Option and in conjunction
therewith or in the alternative thereto.
     The exercise price of a Right granted alone shall be determined by the
Committee but shall not be less than one hundred percent (100%) of the fair
market value of one Share on the date of grant of such Right. A Right granted
simultaneously with or subsequent to the grant of an Option and in conjunction
therewith or in the alternative thereto shall have the same exercise price as
the related Option, shall be transferable only upon the same terms and
conditions as the related Option, and shall be exercisable only to the same
extent as the related Option; provided, however, that a Right, by its terms,
shall be exercisable only when the fair market value of the Shares subject to
the Right and related Option exceeds the exercise price thereof.
     Upon exercise of a Right granted simultaneously with or subsequent to an
Option and in the alternative thereto, the number of Shares for which the
related Option shall be exercisable shall be reduced by the number of Shares for
which the Right shall have been exercised. The number of Shares for which a
Right shall be exercisable shall be reduced upon any exercise of a related
Option by the number of Shares for which such Option shall have been exercised.
     Any Right shall be exercisable upon such additional terms and conditions as
may from time to time be prescribed by the Committee.
     A Right shall entitle the holder upon exercise thereof to receive from the
Company, upon a written request filed with the Corporate Secretary of the
Company at its principal offices (the “Request”), a number of Shares (with or
without restrictions as to substantial risk of forfeiture and transferability,
as determined by the Committee in its sole discretion), an amount of cash, or
any combination of Shares and cash, as specified in the Request (but subject to
the approval of the Committee in its sole discretion, at any time up to and
including the time of payment, as to the making of any cash payment), having an
aggregate fair market value equal to the product of (i) the excess of the fair
market value, on the day of such Request, of one Share over the exercise price
per Share specified in such Right or its related Option, multiplied by (ii) the
number of Shares for which such Right shall be exercised.
     Any election by a holder of a Right to receive cash in full or partial
settlement of such Right, and any exercise of such Right for cash, may be made
only by a Request filed with the Corporate Secretary of the Company during the
period beginning on the third business day following the date of release for
publication by the Company of quarterly or annual summary statements of sales
and earnings and ending on the twelfth business day following such date. Within
thirty (30) days of the receipt by the Company of a Request to receive cash in
full or

6



--------------------------------------------------------------------------------



 



partial settlement of a Right or to exercise such Right for cash, the Committee
shall, in its sole discretion, either consent to or disapprove, in whole or in
part, such Request. A Request to receive cash in full or partial settlement of a
Right or to exercise a Right for cash may provide that, in the event the
Committee shall disapprove such Request, such Request shall be deemed to be an
exercise of such Right for Shares.
     If the Committee disapproves in whole or in part any election by a holder
to receive cash in full or partial settlement of a Right or to exercise such
Right for cash, such disapproval shall not affect such holder’s right to
exercise such Right at a later date, to the extent that such Right shall be
otherwise exercisable, or to elect the form of payment at a later date, provided
that an election to receive cash upon such later exercise shall be subject to
the approval of the Committee. Additionally, such disapproval shall not affect
such holder’s right to exercise any related Option or Options granted to such
holder under the Plan.
     A holder of a Right shall not be entitled to request or receive cash in
full or partial payment of such Right unless such Right shall have been held for
six (6) months from the date of acquisition to the date of cash settlement
thereof; provided, however, that such prohibition shall not apply if the holder
of such Right is not subject to the reporting requirements of Section 16(a) of
the Exchange Act. In no event will a holder of a Right who is subject to the
reporting requirements of Section 16(a) of the Exchange Act be entitled to make
such a request or receive cash in full or partial payment of such Right until
the Company shall have satisfied the informational requirements of
Rule 16b-3(e)(1) promulgated under the Exchange Act for the specified one year
period.
     A Right shall be deemed exercised on the last day of its term, if not
otherwise exercised by the holder thereof, provided that the fair market value
of the Shares subject to the Right exceeds the exercise price thereof on such
date.
     For all purposes of this Article IX, the fair market value of Shares shall
be determined in accordance with the principles set forth in the Article V.
     X. NON-TRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS
     Neither an Option nor a Right granted hereunder shall be transferable,
whether by operation of law or otherwise, other than by will or the laws of
descent and distribution, and any Option or Right granted hereunder shall be
exercisable during the lifetime of the holder only by such holder. Except to the
extent provided above, Options and Rights may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
     XI. TERMINATION OF EMPLOYMENT
     Upon termination of employment of any employee with the Company and all
subsidiary corporations and parent corporations of the Company, an Option or
Right previously granted to the employee, unless otherwise specified by the
Committee in the Option or Right, shall, to the extent not theretofore
exercised, terminate and become null and void, provided that:

7



--------------------------------------------------------------------------------



 



     (a) if the employee shall die while in the employ of such corporation or
during either the three (3) month or one (1) year period, whichever is
applicable, specified in clause (b) below and at a time when such employee was
entitled to exercise an Option or Right as herein provided, the legal
representative of such employee, or such person who acquired such Option or
Right by bequest or inheritance or by reason of the death of the employee, may,
not later than one (1) year from the date of death, exercise such Option or
Right, to the extent not theretofore exercised, in respect of any or all of such
number of Shares as specified by the Committee in such Option or Right; and
     (b) if the employment of an employee to whom such Option or Right shall
have been granted shall terminate by reason of the employee’s retirement (at
such age or upon such conditions as shall be specified by the Board of
Directors), disability (as described in Section 22(e)(3) of the Code) or
dismissal by the employer other than for cause (as defined below), and while
such employee is entitled to exercise such Option or Right as herein provided,
such employee shall have the right to exercise such Option or Right so granted,
to the extent not theretofore exercised, in respect of any or all of such number
of Shares as specified by the Committee in such Option or Right, at any time up
to and including (i) three (3) months after the date of such termination of
employment in the case of termination by reason of retirement or dismissal other
than for cause and (ii) one (1) year after the date of termination of employment
in the case of termination by reason of disability.
     If an employee voluntarily terminates his or her employment, or is
discharged for cause, any Option or Right granted hereunder shall, unless
otherwise specified by the Committee in the Option or Right, forthwith terminate
with respect to any unexercised portion thereof.
     If an Option or Right granted hereunder shall be exercised by the legal
representative of a deceased or disabled employee or former employee, or by a
person who acquired an Option or Right granted hereunder by bequest or
inheritance or by reason of death of any employee or former employee, written
notice of such exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such legal representative or
other person to exercise such Option or Right.
     For the purposes of the Plan, the term “for cause” shall mean (i) with
respect to an employee who is party to a written agreement with, or,
alternatively, participates in a compensation or benefit plan of the Company or
a subsidiary corporation or parent corporation of the Company, which agreement
or plan contains a definition of “for cause” or “cause” (or words of like
import) for purposes of termination of employment thereunder by the Company or
such subsidiary corporation or parent corporation of the Company, “for cause” or
“cause” as defined in the most recent of such agreements or plans, or (ii) in
all other cases, (a) the willful commission by an employee of a criminal or
other act that causes substantial economic damage to the Company or a subsidiary
corporation or parent corporation of the Company or substantial injury to the
business reputation of the Company or a subsidiary corporation or parent
corporation of the Company; (b) the commission by an employee of an act of fraud
in the performance of such employee’s duties on behalf of the Company or a
subsidiary corporation or parent corporation of the Company; or (c) the
continuing willful failure of an employee to perform the duties of such employee
to the Company or a subsidiary corporation or parent

8



--------------------------------------------------------------------------------



 



corporation of the Company (other than such failure resulting from the
employee’s incapacity due to physical or mental illness) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the
employee by the Board of Directors or the Committee. For purposes of the Plan,
no act, or failure to act, on the employee’s part shall be considered “willful”
unless done or omitted to be done by the employee not in good faith and without
reasonable belief that the employee’s action or omission was in the best
interest of the Company or a subsidiary corporation or parent corporation of the
Company.
     For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and a corporation if, at the time of the
determination, the individual was an “employee” of such corporation for purposes
of Section 422(a) of the Code. If an individual is on military, sick leave or
other bona fide leave of absence, such individual shall be considered an
“employee” for purposes of the exercise of an Option or Right and shall be
entitled to exercise such Option or Right during such leave if the period of
such leave does not exceed ninety (90) days, or, if longer, so long as the
individual’s right to reemployment with the corporation granting the option (or
a related corporation) is guaranteed either by statute or by contract. If the
period of leave exceeds ninety (90) days, the employment relationship shall be
deemed to have terminated on the ninety-first (91st) day of such leave, unless
the individual’s right to reemployment is guaranteed by statute or contract.
     A termination of employment shall not be deemed to occur by reason of
(i) the transfer of an employee from employment by the Company to employment by
a subsidiary corporation or a parent corporation of the Company or (ii) the
transfer of an employee from employment by a subsidiary corporation or a parent
corporation of the Company to employment by the Company or by another subsidiary
corporation or parent corporation of the Company. Furthermore, solely for
purposes of determining the rights and obligations under any outstanding Options
or Rights theretofore granted, in the event that the Company ceases to own,
directly or indirectly, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock of a subsidiary company by
virtue of a recapitalization, stock dividend, stock split, split-up, spin-off,
combination of shares or other like change in capital structure of the Company,
the Committee may determine that employment by such former subsidiary (or any
parent or subsidiary company of such subsidiary) shall continue to be deemed to
be employment by the Company for purposes of the Plan.
     In the event of the complete liquidation or dissolution of a subsidiary
corporation, or in the event that the Company ceases to own, directly or
indirectly, stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock of such corporation, any unexercised
Options or Rights theretofore granted to any person employed by such subsidiary
corporation will be deemed canceled unless such person is employed by the
Company or by any parent corporation or another subsidiary corporation after the
occurrence of such event. In the event an Option or Right is to be canceled
pursuant to the provisions of the previous sentence, notice of such cancellation
will be given to each employee holding unexercised Options or Rights and such
holder will have the right to exercise such Options or Rights in full (without
regard to any limitation set forth or imposed pursuant to Article VII) during
the thirty (30) day period following notice of such cancellation.

9



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Article XI, in
no event, however, shall any person be entitled to exercise any Option or Right
after the expiration of the period of exercisability of such Option or Right as
specified therein.
     XII. ADJUSTMENT OF SHARES; EFFECT OF CERTAIN TRANSACTIONS
     In the event of any change in the outstanding Shares through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares,
issuance of rights to subscribe for Shares, or other like change in capital
structure of the Company, the Committee shall make such adjustment to each
outstanding Option and Right that it, in its sole discretion, deems appropriate.
The term “Shares” after any such change shall refer to the securities, cash
and/or property then receivable upon exercise of an Option or Right. In
addition, in the event of any such change, the Committee shall make any further
adjustments as may be appropriate to the maximum number of Shares which may be
acquired under the Plan pursuant to the exercise of Options and Rights, the
maximum number of Shares which may be so acquired by one employee and the number
of Shares and prices per Share subject to outstanding Options and Rights as
shall be equitable to prevent dilution or enlargement of rights under such
Options or Rights, and the determination of the Committee as to these matters
shall be conclusive. Notwithstanding the foregoing, (i) each such adjustment
with respect to an Incentive Option and any related Right shall comply with the
rules of Section 424(a) of the Code and (ii) in no event shall any adjustment be
made which would render any Incentive Option granted hereunder to be other than
an “incentive stock option” for purposes of Section 422 of the Code.
     In the event of a “change in control” of the Company, all then outstanding
Options and Rights shall immediately become exercisable. For purposes of the
Plan, a “change in control” of the Company occurs if: (a) any “Person” (as such
term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other than
Odyssey Partners, L.P. and its affiliates (which, for purposes of this
Article XII only, is deemed to include E.R. Yost) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly
of securities of the Company representing (i) fifty percent (50%) or more of the
combined voting power of the Company’s then-outstanding securities; or
(ii) twenty-five percent (25%) or more but less than fifty percent (50%) of the
combined voting power of the Company’s then-outstanding securities if such
transaction(s) giving rise to such beneficial ownership are not approved by the
Company’s Board of Directors; or (b) at any time a majority of the members of
the Board of Directors has been elected or designated by any Person, other than
Odyssey Partners, L.P. and its affiliates (which, for purposes of this
Article XII only, is deemed to include E.R. Yost); or (c) the Board of Directors
shall approve a sale of all or substantially all of the assets of the Company or
any merger, consolidation, issuance of securities or purchase of assets, in all
cases other than to or with Odyssey Partners, L.P. or its affiliates (which, for
purposes of this Article XII only, is deemed to include E.R. Yost), the result
of which would be the occurrence of any event described in clause (a) or
(b) above.
     The Committee, in its discretion, may determine that, upon the occurrence
of a transaction described in the preceding paragraph, each Option or Right
outstanding hereunder shall terminate within a specified number of days after
notice to the holder, and such holder shall receive, with respect to each Share
subject to such Option or Right, cash in an amount equal to

10



--------------------------------------------------------------------------------



 



the excess of the fair market value of such Shares immediately prior to the
occurrence of such transaction over the exercise price per Share of such Option
or Right. The provisions contained in the preceding sentence shall be
inapplicable to an Option or Right granted within six (6) months before the
occurrence of a transaction described above if the holder of such Option or
Right is subject to the reporting requirements of Section 16(a) of the Exchange
Act.
     XIII. RIGHT TO TERMINATE EMPLOYMENT
     The Plan shall not impose any obligation on the Company or on any
subsidiary corporation or parent corporation thereof to continue the employment
of any holder of Options or Rights and it shall not impose any obligation on the
part of any holder of Options or Rights to remain in the employ of the Company
or of any subsidiary corporation or parent corporation thereof.
     XIV. PURCHASE FOR INVESTMENT
     Except for hereinafter provided, the Committee may require an employee, as
a condition upon exercise of any Option or Right granted hereunder, to execute
and deliver to the Company (a) stock powers with respect to Shares underlying a
particular Option or Right and required to be held by a custodian, and (b) a
written statement, in form satisfactory to the Committee in which the employee
represents and warrants that Shares are being acquired for such person’s own
account for investment only and not with a view to the resale or distribution
thereof. The employee shall, at the request of the Committee, be required to
represent and warrant in writing that any subsequent resale or distribution of
Shares by the Employee shall be made only pursuant to either (i) a Registration
Statement on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), which Registration Statement has become effective and is
current with regard to the Shares being sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption the employee shall, prior to any offer of sale or sale of such Shares,
obtain a prior favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, as to the application of such exemption
thereto. The foregoing restriction shall not apply to (i) issuances by the
Company so long as the Shares being issued are registered under the Securities
Act and a prospectus in respect thereof is current or (ii) re-offerings of
Shares by affiliates of the Company (as defined in Rule 405 or any successor
rule or regulation promulgated under the Securities Act) if the Shares being
re-offered are registered under the Securities Act and a prospectus in respect
thereof is current.
     XV. ISSUE OF CERTIFICATES, LEGENDS, PAYMENT OF EXPENSES
     Upon any exercise of an Option or Right which may be granted hereunder and,
in the case of an Option, payment of the purchase price, a certificate or
certificates for the Shares shall be issued by the Company in the name of the
person exercising the Option or Right and shall be delivered to or upon the
order of such person.
     The Company may endorse such legend or legends upon the certificates for
Shares issued pursuant to the Plan and may issue such “stop transfer”
instructions to its transfer agent in respect of such Shares as, in its
discretion, it determines to be necessary or appropriate to (i) prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Securities Act,

11



--------------------------------------------------------------------------------



 



(ii) implement the provisions of the Plan and any agreement between the Company
and the optionee or grantee with respect to such Shares, or (iii) permit the
Company to determine the occurrence of a disqualifying disposition, as described
in Section 421(b) of the Code, of Shares transferred upon exercise of an
Incentive Option granted under the Plan.
     The Company shall pay all issue or transfer taxes with respect to the
issuance of transfer of Shares, as well as all fees and expenses necessarily
incurred by the Company in connection with such issuance or transfer, except
fees and expenses which may be necessitated by the filing or amending of a
Registration Statement under the Securities Act, which fees and expenses shall
be borne by the recipient of the Shares unless such Registration Statement has
been filed by the Company for its own corporate purposes (and the Company so
states) in which event the recipient of the Shares shall bear only fees and
expenses as are attributable solely to the inclusion of the Shares he or she
received in the Registration Statement.
     All Shares issued as provided herein shall be fully paid and non-assessable
to the extent permitted by law.
     XVI. WITHHOLDING TAXES
     The Company may require an employee exercising a Right or Non-Qualified
Option granted hereunder, or disposing of Shares acquired pursuant to the
exercise of an Incentive Option in a disqualifying disposition (within the
meaning of Section 421(b) of the Code), to reimburse the corporation that
employs such employee for any taxes required by any government to be withheld or
otherwise deducted and paid by such corporation in respect of the issuance or
disposition of such Shares. In lieu thereof, the corporation that employs such
employee shall have the right to withhold the amount of such taxes from any
other sums due or to become due from such corporation to the employee upon such
terms and conditions as the Committee shall prescribe. The corporation that
employs such employee may, in its discretion, hold the stock certificate to
which such employee is entitled upon the exercise of an Option as security for
the payment of such withholding tax liability, until cash sufficient to pay that
liability has been accumulated. In addition, at any time that the Company
becomes subject to a withholding obligation under applicable law with respect to
the exercise of a Right or Non-Qualified Option (the “Tax Date”), except as set
forth below, a holder of a Right or Non-Qualified Option may elect to satisfy,
in whole or in part, the holder’s related personal tax liabilities (an
“Election”) by (i) directing the Company to withhold from Shares issuable in the
related exercise either a specified number of Shares or Shares having a
specified value (in each case not in excess of the related personal tax
liabilities), (ii) tendering Shares previously issued pursuant to the exercise
of an Option or Right or other Shares of the Company’s common stock owned by the
holder or (iii) combining any or all of the foregoing options in any fashion. An
Election shall be irrevocable. The withheld Shares and other Shares tendered in
payment shall be valued at their fair market value (determined in accordance
with the principles set forth in Article V of the Plan) on the Tax Date. The
Committee may disapprove of any Election, suspend or terminate the right to make
Elections or provide that the right to make Elections shall not apply to
particular Shares or exercises. The Committee may prescribe additional rules, in
its discretion, to permit a holder of an Option or Right who is subject to the
reporting requirements of Section 16(a) of the Exchange Act to effect such tax
withholding in compliance with the Rules promulgated under Section 16 of the
Exchange Act and the positions of the staff of the Securities and Exchange
Commission

12



--------------------------------------------------------------------------------



 



expressed in no-action or interpretative letters exempting such tax withholding
transactions from liability under Section 16(b) of the Exchange Act. The
Committee may also impose any additional conditions or restrictions on the right
to make an Election as it shall deem appropriate.
     XVII. LISTING OF SHARES AND RELATED MATTERS
     The Committee may delay any award, issuance or delivery of Shares if it
determines that listing, registration or qualification of Shares or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares under the
Plan, until such listing, registration, qualification, consent or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Committee.
     XVIII. AMENDMENT OF THE PLAN
     The Board of Directors or the Committee, as the case may be, may, from time
to time, amend the Plan, provided that no amendment shall be made, without the
approval of the stockholders of the Company, that will (i) increase the total
number of Shares reserved for Options under the Plan (other than an increase
resulting from an adjustment provided for in Article XII), (ii) reduce the
exercise price of any Incentive Option granted hereunder below the price
required by Article V, (iii) modify the provisions of the Plan relating to
eligibility, or (iv) materially increase the benefits accruing to participants
under the Plan. The Board of Directors or the Committee, as the case may be,
shall be authorized to amend the Plan and the Options granted thereunder to
permit the Incentive Options granted thereunder to qualify as incentive stock
options within the meaning of Section 422 of the Code. The rights and
obligations under any Option or Right granted before amendment of the Plan or
any unexercised portion of such Option or Right shall not be adversely affected
by amendment of the Plan, Option or Right without the consent of the holder of
such Option or Right.
     XIX. TERMINATION OR SUSPENSION OF THE PLAN
     The Board of Directors may at any time suspend or terminate the Plan. The
Plan, unless sooner terminated by action of the Board of Directors, shall
terminate at the close of business on the Termination Date. Options and Rights
may not be granted while the Plan is suspended or after it is terminated. Rights
and obligations under any Option or Right granted while the Plan is in effect
shall not be altered or impaired by suspension or termination of the Plan,
except upon the consent of the person to whom the Option or Right was granted.
The power of the Committee to construe and administer any Options or Rights
granted prior to the termination or suspension of the Plan under Article III
nevertheless shall continue after such termination or during such suspension.
     XX. GOVERNING LAW
     The Plan, such Options and Rights as may be granted thereunder and all
related matters shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware from time to time obtaining.

13



--------------------------------------------------------------------------------



 



     XXI. PARTIAL INVALIDITY
     The invalidity or illegibility of any provision hereof shall not be deemed
to affect the validity of any other provision.
     XXII. EFFECTIVE DATE
     This Plan became effective at 5:30 P.M., New York City Time, on the
Effective Date.

14